DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2021, has been entered.
 
Claims 12, 24-29, and 38 are amended.  Note that claim 27 is labeled ‘New,’ but it is marked up.  Therefore, it will be treated as amended.
Claims 1, 2, 4-9, 11-16, and 18-38 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims do not recite steps for managing personal behavior or relationships or interactions between people.  The Examiner respectfully disagrees.  The present claims recite a business staffing solution to resolve the business problem that arises when an insufficient number of employees are scheduled to work at a certain time.  The steps in the claims recite a process for making a prediction regarding workforce requirements as part of a business process that could be implemented mentally or on paper, but a general purpose computer is recited for implementation.  There is a distinct difference between reciting an improvement to a computer as a tool, and using a computer as a tool to implement an abstract idea.  
The Applicant additionally submits that the claims provide a practical application of the abstract idea of predicting a surge.  According to the Applicant, the practical application 
The rejection of the claims for lack of subject matter eligibility is accordingly maintained.
35 USC §112 Rejections
In light of the Applicant’s Remarks and explanation of claims 21-23, the rejection of claims 21-23 for reciting new matter is withdrawn.
In light of the Applicant’s amendments, the rejection of claims 24-26 for indefiniteness is withdrawn.  Note, however, the new basis for rejecting the claims for reciting new matter.
35 USC §103 Rejections
The Applicant traverses the rejection of independent claims 1, 8, and 15 as being obvious over Guerinik in view of Schwartz; contending that Schwartz merely updates parameters, not the rules themselves.  In response, the Examiner submits that the rules of Schwartz comprise parameters.  Therefore, changing the parameters changes and updates the 
The Applicant further submits that Schwartz does not teach a message that confirms a surge.  In response, the Examiner points to claims 1 and 3 of Schwartz, which teach the detection of a discrepancy, and a request to a staff member to address the discrepancy.  Addressing the discrepancy confirms the surge by acknowledging a predicted gap in staffing.  The Examiner notes that the broadest reasonable interpretation of the claims is taken when examining the claims with respect to the prior art.  Acknowledging a thing confirms its existence.  The staff members do not necessarily have to be accurate in predicting a future event to acknowledge the prediction of the future event.
The Applicant additionally traverses the rejection of the dependent claims, contending that nothing the in the prior art suggests the combination of references.  In response, the Examiner submits that proper logical motivational statements have been provided in each and every rejection under 35 USC §103.
The rejections of the claims for being obvious over the previously cited prior art are accordingly maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1, 2, 4-9, 11-16, and 18-38 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1, 2, 4-9, 11-16, and 18-38 are all directed to one of the four statutory categories of invention, the claims are directed to predicting a surge (as evidenced by exemplary claim 8; “predict a surge for the at least one of the plurality of periods”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 8 include:  “receive . . . data indicating a schedule,” “receive . . . data indicating a predicted workload,” “determine that [a] surge rule is satisfied . . . and predict a surge for at least one period of the plurality of periods,” “sending a request message;” “receive [a confirmation];” and “update the surge rule.”  The steps are all steps for data input, data manipulation, and data reporting/communication related to the abstract idea of predicting a surge that, when considered alone and in combination, are part of the abstract idea of predicting a surge.  The dependent claims further recite steps for data manipulation (see claims 2, 4-6, 9, 11-13, 15, 16, and 18-38) and data reporting/communication (see claims 7 and 14) that are part of the abstract idea of the abstract idea of predicting a surge.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes making a prediction regarding business workforce requirements.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to 

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Dependent claims 24-26 recite: “wherein updating the surge score comprises: determining that the surge has a predicted intensity above a predetermined level and determining points to be added to the score based on the predicted level.”  Although the specification teaches that high levels and low levels of surge may exist, and that points may be awarded based on severity or intensity (see ¶[0089]), the specification does not team comparing the surge to a predetermined level.  For example, ¶[0089] merely teaches that points awarded scale with severity and intensity, and that high or low surges may exist.  The passage does not teach a comparison with a predetermined surge level.  The recitation constitutes new matter.
Claims 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Dependent claims 27-29 recite: “wherein updating the surge score comprises: determining that the surge has a predicted intensity below a predetermined level and determining points to be added to the score based on the predicted level.”  Although the specification teaches that high levels and low levels of surge may exist, and that points may be awarded based on severity or intensity (see ¶[0089]), the specification does not team comparing the surge to a predetermined level.  For example, ¶[0089] merely teaches that points awarded scale with severity and intensity, and that high or low surges may exist.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-8, 13-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0278649 A1 to Guerinik et al. (hereinafter ‘GUERINIK’) in view of US 9,679,265 B1 to Schwartz et al. (hereinafter ‘SCHWARTZ’).

Claim 1 (Previously Presented)
GUERINIK discloses a computer implemented method for adjusting an agent scheduling rule (see abstract; a method to optimize a function during scheduling employees), the method comprising: receiving, from a scheduler computing module, data indicating a schedule (see abstract; a number of employees to be scheduled to perform an activity in a time slot s), wherein a schedule comprises a plurality of periods (see again abstract; a time slot s), and identifications of agents of a plurality of agents assigned to each period of the plurality of periods (see again abstract; employees to be scheduled); 
for each period of the plurality of periods, receiving, from a workload predictor module, data indicating a predicted workload for the period (see abstract and ¶[0001]; prepare a forecast of the amount of work, also called a workload that may be expected in specific seasons of the year or given week); and
applying a surge rule to the predicted workload for each period and the agents assigned to each period from the schedule, to thereby determine that the surge rule is satisfied for at least one period of the plurality of periods and predict a surge for the at least one period (see ¶[0001] and [0008]-[0010]; meet seasonal changes in workload or weekly variance in workload.  A non-zero deviation from the standard workload.  Model a gap between a number of employees needed to perform an activity and a number of employees to be scheduled by creating and using one or more new levels of workload.  The change in workload levels from the standard workload may increase successively). 
GUERINIK does not specifically disclose, but SCHWARTZ discloses, in response to predicting the surge for the at least one period, sending a request message for a confirmation of the surge for the at least one period (see claim 3; detect a discrepancy and provide a staff member with a request to address the detected discrepancy.  See also col 10, ln 12-26; a message could be pushed to the workers on the call out list informing them of a reward for schedule changes.); 
in response to the request message, receiving one of a confirmation to one of add more agents to the schedule for the at least one period or an indication of a negative confirmation to not add more agents to the schedule for the at least one period (see again claim 3; a response agreeing to perform the action for addressing the detected discrepancy.  Implement the action and send new data to confirm the action has been implemented or to address the discrepancy was no longer requested.  See also claim 1; a schedule modification request for obtaining updated information to indicate whether time periods are no longer an available time period); and 
in response to receiving the negative confirmation, updating the surge rule (see claims 10 and 12; update information corresponding to parameters in rules specified by the employer).
GUERINIK discloses a modeling gap between workload and number of employees to be scheduled by using new workload levels.  SCHWARTZ discloses a method and apparatus for 

Claim 6 (Original)
The combination of GUERINIK and SCHWARTZ discloses the method as set forth in claim 1.
GUERINIK does not explicitly disclose, but SCHWARTZ discloses, wherein identifying at least one agent of the plurality of agents not assigned to the at least one period comprises one or more of identifying an agent taking a break during the at least one period, identifying an agent not scheduled to work during the at least one period, identifying an agent scheduled to work during a period other than the at least one period, and identifying an agent scheduled for a meeting during the at least one period (see col 3, ln 20-33; identify a staffing gap and generate a call out list and use this information in a staff alert system to contact the individuals and provide an offer to come for a previously unscheduled shift).
GUERINIK discloses a modeling gap between workload and number of employees to be scheduled by using workload levels that includes employee scheduling based on availabilities of employees (see ¶[0048]).  SCHWARTZ discloses a method and apparatus for real time automated intelligent self-scheduling that identifies a staffing gap based on staffing demand that contacts individuals and provides an offer to come for a previously unscheduled shift.  It would have been obvious to include contacting individuals with an offer as taught by SCHWARTZ in the system executing the method of GUERINIK with the motivation to meet the business’ needs (see SCHWARTZ abstract). 

Claim 7 (Original)
The combination of GUERINIK and SCHWARTZ discloses the method as set forth in claim 1.
GUERINIK does not explicitly disclose, but SCHWARTZ discloses, wherein notifying the at least one agent comprises one or more of emailing the at least one agent, texting the at least one agent, or calling the at least one agent (see col 3, ln 20-33; identify a staffing gap and generate a call out list and use this information in a staff alert system to contact the individuals and provide an offer to come for a previously unscheduled shift.  The staff alert system may be e.g., email, voice-mail, and mobile messaging).
GUERINIK discloses a modeling gap between workload and number of employees to be scheduled by using new workload levels.  SCHWARTZ discloses a method and apparatus for real time automated intelligent self-scheduling that identifies a staffing gap based on staffing demand that contacts individuals and provides an offer to come for a previously unscheduled shift.  It would have been obvious to include contacting individuals with an offer as taught by SCHWARTZ in the system executing the method of GUERINIK with the motivation to meet the business’ needs (see SCHWARTZ abstract). 

Claim 8 (Previously Presented)
GUERINIK discloses a non-transitory computer-readable medium (see ¶[0077]; a non-transitory computer readable storage medium) comprising instructions for adjusting an agent scheduling rule (see abstract; a method to optimize a function during scheduling employees),  that, when executed by at least one processor (see ¶[0038]; a processor), cause a computer system (see abstract; a computer system) to: receive, from a scheduling computing module, data indicating a schedule (see abstract; a number of employees to be scheduled to perform an activity in a time slot s), wherein a schedule comprises a plurality of periods (see again abstract; , and identifications of agents of a plurality of agents assigned to each period of the plurality of periods (see again abstract; employees to be scheduled); 
for each period of the plurality of periods, receive, from a workload predictor module, data indicating a predicted workload for the period (see abstract and ¶[0001]; prepare a forecast of the amount of work, also called a workload that may be expected in specific seasons of the year or given week); and
apply a surge rule to the predicted workload for each period and the agents assigned to each period from the schedule, to thereby determine that the surge rule is satisfied for at least one period of the plurality of periods and predict a surge for the at least one period of the plurality of periods (see ¶[0001] and [0008]-[0010]; meet seasonal changes in workload or weekly variance in workload.  A non-zero deviation from the standard workload.  Model a gap between a number of employees needed to perform an activity and a number of employees to be scheduled by creating and using one or more new levels of workload.  The change in workload levels from the standard workload may increase successively). 
GUERINIK does not specifically disclose, but SCHWARTZ discloses, in response to predicting the surge for the at least one period, sending a request message for a confirmation of the surge for the at least one period (see claim 3; detect a discrepancy and provide a staff member with a request to address the detected discrepancy.  See also col 10, ln 12-26; a message could be pushed to the workers on the call out list informing them of a reward for schedule changes.); 
in response to the request message, receiving one of a confirmation to one of add more agents to the schedule for the at least one period or an indication of a negative confirmation to not add more agents to the schedule for the at least one period (see again claim 3; a response agreeing to perform the action for addressing the detected discrepancy.  Implement the action and send new data to confirm the action has been implemented or to address the discrepancy was no longer requested.  See also claim 1; a schedule modification request for obtaining ; and 
in response to receiving the negative confirmation, updating the surge rule (see claims 10 and 12; update information corresponding to parameters in rules specified by the employer).
GUERINIK discloses a modeling gap between workload and number of employees to be scheduled by using new workload levels.  SCHWARTZ discloses a method and apparatus for real time automated intelligent self-scheduling that identifies a staffing gap based on staffing demand that contacts individuals and provides an offer to come for a previously unscheduled shift and updated rules and parameters using an interface.  It would have been obvious to include updates to rules and parameters as taught by SCHWARTZ in the system executing the method of GUERINIK with the motivation to meet the business’ needs (see SCHWARTZ abstract). 

Claim 13 (Original)
The combination of GUERINIK and SCHWARTZ discloses the computer-readable medium as set forth in claim 8.
GUERINIK does not explicitly disclose, but SCHWARTZ discloses, wherein identifying at least one agent of the plurality of agents not assigned to the at least one period comprises one or more of identifying an agent taking a break during the at least one period, identifying an agent not scheduled to work during the at least one period, identifying an agent scheduled to work during a period other than the at least one period, and identifying an agent scheduled for a meeting during the at least one period (see col 3, ln 20-33; identify a staffing gap and generate a call out list and use this information in a staff alert system to contact the individuals and provide an offer to come for a previously unscheduled shift).
GUERINIK discloses a modeling gap between workload and number of employees to be scheduled by using workload levels that includes employee scheduling based on availabilities of 

Claim 14 (Original)
The combination of GUERINIK and SCHWARTZ discloses the computer-readable medium as set forth in claim 8.
GUERINIK does not explicitly disclose, but SCHWARTZ discloses, wherein notifying the at least one agent comprises one or more of emailing the at least one agent, texting the at least one agent, or calling the at least one agent (see col 3, ln 20-33; identify a staffing gap and generate a call out list and use this information in a staff alert system to contact the individuals and provide an offer to come for a previously unscheduled shift.  The staff alert system may be e.g., email, voice-mail, and mobile messaging).
GUERINIK discloses a modeling gap between workload and number of employees to be scheduled by using new workload levels.  SCHWARTZ discloses a method and apparatus for real time automated intelligent self-scheduling that identifies a staffing gap based on staffing demand that contacts individuals and provides an offer to come for a previously unscheduled shift.  It would have been obvious to include contacting individuals with an offer as taught by SCHWARTZ in the system executing the method of GUERINIK with the motivation to meet the business’ needs (see SCHWARTZ abstract). 

Claim 15 (Previously Presented)
a system for adjusting an agent scheduling rule (see abstract; a method to optimize a function during scheduling employees), the system comprising: at least one processor (see ¶[0038]; a processor); and a non-transitory computer readable medium (see ¶[0077]; a non-transitory computer readable storage medium) comprising instructions that, when executed by the at least one processor, cause the system to: receive, from a scheduler computing module, data indicating a schedule (see abstract; a number of employees to be scheduled to perform an activity in a time slot s), wherein a schedule comprises a plurality of periods (see again abstract; a time slot s), and identifications of agents of a plurality of agents assigned to each period of the plurality of periods (see again abstract; employees to be scheduled); 
for each period of the plurality of periods, receive, from a workload predictor module, data indicating a predicted workload for the period (see abstract and ¶[0001]; prepare a forecast of the amount of work, also called a workload that may be expected in specific seasons of the year or given week); and
applying a surge rule to the predicted workload for each period and the agents assigned to each period from the schedule, to thereby determine that the surge rule is satisfied for at least one period of the plurality of periods and predict a surge for the at least one period of the plurality of periods (see ¶[0001] and [0008]-[0010]; meet seasonal changes in workload or weekly variance in workload.  A non-zero deviation from the standard workload.  Model a gap between a number of employees needed to perform an activity and a number of employees to be scheduled by creating and using one or more new levels of workload.  The change in workload levels from the standard workload may increase successively). 
GUERINIK does not specifically disclose, but SCHWARTZ discloses, in response to predicting the surge for the at least one period, sending a request message for a confirmation of the surge for the at least one period (see claim 3; detect a discrepancy and provide a staff member with a request to address the detected discrepancy.  See also col 10, ln 12-26; a ; 
in response to the request message, receiving one of a confirmation to one of add more agents to the schedule for the at least one period or an indication of a negative confirmation to not add more agents to the schedule for the at least one period (see again claim 3; a response agreeing to perform the action for addressing the detected discrepancy.  Implement the action and send new data to confirm the action has been implemented or to address the discrepancy was no longer requested.  See also claim 1; a schedule modification request for obtaining updated information to indicate whether time periods are no longer an available time period); and 
in response to receiving the negative confirmation, updating the surge rule (see claims 10 and 12; update information corresponding to parameters in rules specified by the employer).
GUERINIK discloses a modeling gap between workload and number of employees to be scheduled by using new workload levels.  SCHWARTZ discloses a method and apparatus for real time automated intelligent self-scheduling that identifies a staffing gap based on staffing demand that contacts individuals and provides an offer to come for a previously unscheduled shift and updated rules and parameters using an interface.  It would have been obvious to include updates to rules and parameters as taught by SCHWARTZ in the system executing the method of GUERINIK with the motivation to meet the business’ needs (see SCHWARTZ abstract). 

Claim 20 (Original)
The combination of GUERINIK and SCHWARTZ discloses the system as set forth in claim 15.
GUERINIK does not explicitly disclose, but SCHWARTZ discloses, wherein identifying at least one agent of the plurality of agents not assigned to the at least one period comprises one or more of identifying an agent taking a break during the at least one period, identifying an agent not scheduled to work during the at least one period, identifying an agent scheduled to work during a period other than the at least one period, and identifying an agent scheduled for a meeting during the at least one period (see col 3, ln 20-33; identify a staffing gap and generate a call out list and use this information in a staff alert system to contact the individuals and provide an offer to come for a previously unscheduled shift).
GUERINIK discloses a modeling gap between workload and number of employees to be scheduled by using workload levels that includes employee scheduling based on availabilities of employees (see ¶[0048]).  SCHWARTZ discloses a method and apparatus for real time automated intelligent self-scheduling that identifies a staffing gap based on staffing demand that contacts individuals and provides an offer to come for a previously unscheduled shift.  It would have been obvious to include contacting individuals with an offer as taught by SCHWARTZ in the system executing the method of GUERINIK with the motivation to meet the business’ needs (see SCHWARTZ abstract). 

Claims 2, 9, 16, 24-29, and 33-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0278649 A1 to GUERINIK et al. in view of US 9,679,265 B1 to SCHWARTZ et al.as applied to claim 1 above, and further in view of US 9,123,009 B1 to Etter et al. (hereinafter ‘ETTER’).

Claim 2 (Original)
The combination of GUERINIK and SCHWARTZ discloses the method as set forth in claim 1.
The combination of GUERINIK and SCHWARTZ does not specifically disclose, but ETTER discloses, further comprising: determining that the at least one agent worked during the at least one period (see abstract and col 7, ln 4-31 and col 9, ln 31-41; points are allocated to ; and 
in response to the determination, updating a surge score associated with the at least one agent (see abstract and col 11, ln 47-59; points are allocated to agents based on frequency of receiving undesirable shifts.  Deduction of a point means the agent will have less preferential treatment going forward).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  SCHWARTZ discloses a method and apparatus for real time automated intelligent self-scheduling that identifies a staffing gap and providing incentives to fill those gaps, including preferential treatment for future schedule modifications (see col 3, ln 42-col 4, ln 5).  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments.  It would have been obvious to include the shift assignments based on a point system as taught by ETTER in the system executing the method of GUERINIK and SCHWARTZ with the motivation to provide preferential treatment for schedule modification for employees willing to fill staffing gaps in order to meet business’ needs.   

Claim 9 (Original)
The combination of GUERINIK and SCHWARTZ discloses the computer-readable medium as set forth in claim 8.
The combination of GUERINIK and SCHWARTZ does not specifically disclose, but ETTER discloses, further comprising instructions that, when executed by the at least one processor, cause the computer system to: determine that the at least one agent worked during the at least one period (see abstract and col 7, ln 4-31 and col 9, ln 31-41; points are allocated to agents indicating their frequency of receiving undesirable shift assignments.  The projected work schedule takes into consideration the actually worked schedules of the agents); and 
in response to the determination, update a surge score associated with the at least one agent (see abstract and col 11, ln 47-59; points are allocated to agents based on frequency of receiving undesirable shifts.  Deduction of a point means the agent will have less preferential treatment going forward).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  SCHWARTZ discloses a method and apparatus for real time automated intelligent self-scheduling that identifies a staffing gap and providing incentives to fill those gaps, including preferential treatment for future schedule modifications (see col 3, ln 42-col 4, ln 5).  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments.  It would have been obvious to include the shift assignments based on a point system as taught by ETTER in the system executing the method of GUERINIK and SCHWARTZ with the motivation to provide preferential treatment for schedule modification for employees willing to fill staffing gaps in order to meet business’ needs.   

Claim 16 (Original)
The combination of GUERINIK and SCHWARTZ discloses the system as set forth in claim 15.
The combination of GUERINIK and SCHWARTZ does not specifically disclose, but ETTER discloses, further comprising instructions that, when executed by the at least one processor, cause the system to: determine that the at least one agent worked during the at least one period (see abstract and col 7, ln 4-31 and col 9, ln 31-41; points are allocated to agents indicating their frequency of receiving undesirable shift assignments.  The projected work schedule takes into consideration the actually worked schedules of the agents); and 
in response to the determination, update a surge score associated with the at least one agent (see abstract and col 11, ln 47-59; points are allocated to agents based on frequency of .
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  SCHWARTZ discloses a method and apparatus for real time automated intelligent self-scheduling that identifies a staffing gap and providing incentives to fill those gaps, including preferential treatment for future schedule modifications (see col 3, ln 42-col 4, ln 5).  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments.  It would have been obvious to include the shift assignments based on a point system as taught by ETTER in the system executing the method of GUERINIK and SCHWARTZ with the motivation to provide preferential treatment for schedule modification for employees willing to fill staffing gaps in order to meet business’ needs.   

Claim 24 (Currently Amended)
The combination of GUERINIK, SCHWARTZ, and ETTER discloses the method as set forth in claim 2.
GUERINIK further discloses wherein updating the surge score comprises: determining that the surge has a predicted intensity above a predetermined level (see abstract; each value depends on a distance between number of employees needed and a new workload level.  Examiner Note: the distance scales based on employees needed and workload level, becoming higher or lower as the values diverge or converge)
GUERINIK does not specifically disclose, but ETTER discloses and determining points to be added to the score based on the predicted level (see abstract and col 11, ln 47-59; points are allocated to agents based on frequency of receiving undesirable shifts.  Deduction of a point means the agent will have less preferential treatment going forward).


Claim 25 (Currently Amended)
The combination of GUERINIK, SCHWARTZ, and ETTER discloses the computer readable medium as set forth in claim 9.
GUERINIK further discloses wherein updating the surge score comprises: determining that the surge has a predicted intensity above a predetermined level (see abstract; each value depends on a distance between number of employees needed and a new workload level.  Examiner Note: the distance scales based on employees needed and workload level, becoming higher or lower as the values diverge or converge)
GUERINIK does not specifically disclose, but ETTER discloses and determining points to be added to the score based on the predicted level (see abstract and col 11, ln 47-59; points are allocated to agents based on frequency of receiving undesirable shifts.  Deduction of a point means the agent will have less preferential treatment going forward).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments.  It would have been obvious to include the shift assignments based on a point system as taught by ETTER in the system executing the method of GUERINIK with the 

Claim 26 (Currently Amended)
The combination of GUERINIK, SCHWARTZ, and ETTER discloses the system as set forth in claim 16.
GUERINIK further discloses wherein updating the surge score comprises: determining that the surge has a predicted intensity above a predetermined level (see abstract; each value depends on a distance between number of employees needed and a new workload level.  Examiner Note: the distance scales based on employees needed and workload level, becoming higher or lower as the values diverge or converge)
GUERINIK does not specifically disclose, but ETTER discloses and determining points to be added to the score based on the predicted level (see abstract and col 11, ln 47-59; points are allocated to agents based on frequency of receiving undesirable shifts.  Deduction of a point means the agent will have less preferential treatment going forward).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments.  It would have been obvious to include the shift assignments based on a point system as taught by ETTER in the system executing the method of GUERINIK with the motivation to provide preferential treatment for schedule modification for employees willing to fill staffing gaps in order to meet business’ needs.   

Claim 27 (Currently Amended)
The combination of GUERINIK, SCHWARTZ, and ETTER discloses the method as set forth in claim 2.
wherein updating the surge score comprises: determining that the surge has a predicted intensity below a predetermined level (see abstract; each value depends on a distance between number of employees needed and a new workload level.  Examiner Note: the distance scales based on employees needed and workload level, becoming higher or lower as the values diverge or converge).
GUERINIK does not specifically disclose, but ETTER discloses, and determining points to be added to the score based on the predicted level (see abstract and col 11, ln 47-59; points are allocated to agents based on frequency of receiving undesirable shifts.  Deduction of a point means the agent will have less preferential treatment going forward).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments.  It would have been obvious to include the shift assignments based on a point system as taught by ETTER in the system executing the method of GUERINIK with the motivation to provide preferential treatment for schedule modification for employees willing to fill staffing gaps in order to meet business’ needs.   

Claim 28 (Currently Amended)
The combination of GUERINIK, SCHWARTZ, and ETTER discloses the computer readable medium as set forth in claim 9.
GUERINIK further discloses wherein updating the surge score comprises: determining that the surge has a predicted intensity below a predetermined level (see abstract; each value depends on a distance between number of employees needed and a new workload level.  Examiner Note: the distance scales based on employees needed and workload level, becoming higher or lower as the values diverge or converge).
 and determining points to be added to the score based on the predicted level (see abstract and col 11, ln 47-59; points are allocated to agents based on frequency of receiving undesirable shifts.  Deduction of a point means the agent will have less preferential treatment going forward).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments.  It would have been obvious to include the shift assignments based on a point system as taught by ETTER in the system executing the method of GUERINIK with the motivation to provide preferential treatment for schedule modification for employees willing to fill staffing gaps in order to meet business’ needs.   

Claim 29 (Currently Amended)
The combination of GUERINIK, SCHWARTZ, and ETTER discloses the system as set forth in claim 16.
GUERINIK further discloses wherein updating the surge score comprises: determining that the surge has a predicted intensity below a predetermined level (see abstract; each value depends on a distance between number of employees needed and a new workload level.  Examiner Note: the distance scales based on employees needed and workload level, becoming higher or lower as the values diverge or converge).
GUERINIK does not specifically disclose, but ETTER discloses, and determining points to be added to the score based on the predicted level (see abstract and col 11, ln 47-59; points are allocated to agents based on frequency of receiving undesirable shifts.  Deduction of a point means the agent will have less preferential treatment going forward).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms 

Claim 33 (Previously Presented)
The combination of GUERINIK and SCHWARTZ discloses the method as set forth in claim 1.
The combination of GUERINIK and SCHWARTZ does not specifically disclose, but ETTER discloses, wherein points to be added to the surge score are determined based on determining that the at least one agent was compliant with a schedule during the period (see col 8, ln 44-61; each agent is assigned points for shifts that actually have been worked).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments for shifts that have been worked.  It would have been obvious to include the shift assignments based on a point system as taught by ETTER in the system executing the method of GUERINIK with the motivation to provide preferential treatment for schedule modification for employees willing to fill staffing gaps in order to meet business’ needs in real-time.   

Claim 34 (Previously Presented)
The combination of GUERINIK and SCHWARTZ discloses the computer readable medium as set forth in claim 8.
The combination of GUERINIK and SCHWARTZ does not specifically disclose, but ETTER discloses, wherein points to be added to the surge score are determined based on determining that the at least one agent was compliant with a schedule during the period (see col 8, ln 44-61; each agent is assigned points for shifts that actually have been worked).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments for shifts that have been worked.  It would have been obvious to include the shift assignments based on a point system as taught by ETTER in the system executing the method of GUERINIK with the motivation to provide preferential treatment for schedule modification for employees willing to fill staffing gaps in order to meet business’ needs in real-time.   

Claim 35 (Previously Presented)
The combination of GUERINIK and SCHWARTZ discloses the system as set forth in claim 15.
The combination of GUERINIK and SCHWARTZ does not specifically disclose, but ETTER discloses, wherein points to be added to the surge score are determined based on determining that the at least one agent was compliant with a schedule during the period (see col 8, ln 44-61; each agent is assigned points for shifts that actually have been worked).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments for shifts that have been worked.  It would have been obvious to include the shift assignments based on a point system as taught by ETTER in the system executing the method of GUERINIK with the motivation to provide preferential treatment for schedule modification for employees willing to fill staffing gaps in order to meet business’ needs in real-time.   

Claim 36 (Previously Presented)
the method as set forth in claim 1.
The combination of GUERINIK and SCHWARTZ does not specifically disclose, but ETTER discloses, further comprising: performing one or more of considering the surge score during an evaluation of the at least one agent, providing time-off to the at least one agent based on the surge score (see col 9, ln 31-41; agents who accumulate more points do not have to work the weekend shift), and providing a monetary award to the at least one agent based on the surge score.
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments.  It would have been obvious to include the shift assignments based on a point system as taught by ETTER in the system executing the method of GUERINIK with the motivation to provide preferential treatment for schedule modification for employees willing to fill staffing gaps in order to meet business’ needs.   

Claim 37 (Previously Presented)
The combination of GUERINIK and SCHWARTZ discloses the computer readable medium as set forth in claim 8.
The combination of GUERINIK and SCHWARTZ does not specifically disclose, but ETTER discloses, further comprising: performing one or more of considering the surge score during an evaluation of the at least one agent, providing time-off to the at least one agent based on the surge score (see col 9, ln 31-41; agents who accumulate more points do not have to work the weekend shift), and providing a monetary award to the at least one agent based on the surge score.


Claim 38 (Currently Amended)
The combination of GUERINIK and SCHWARTZ discloses the system as set forth in claim 15.
The combination of GUERINIK and SCHWARTZ does not specifically disclose, but ETTER discloses, further comprising: performing one or more of considering the surge score during an evaluation of the at least one agent, providing time-off to the at least one agent based on the surge score (see col 9, ln 31-41; agents who accumulate more points do not have to work the weekend shift), and providing a monetary award to the at least one agent based on the surge score.
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ETTER discloses equitable shift rotation and efficient assignment mechanisms for contact center agents that includes a point system for preferential treatment of shift assignments.  It would have been obvious to include the shift assignments based on a point system as taught by ETTER in the system executing the method of GUERINIK with the motivation to provide preferential treatment for schedule modification for employees willing to fill staffing gaps in order to meet business’ needs.   

Claims 4, 5, 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0278649 A1 to GUERINIK et al. in view of US 9,679,265 B1 to SCHWARTZ et al.as applied to claim 1 above, and further in view of US 2020/0250557 A1 to Kishimoto et al. (hereinafter ‘KISHIMOTO’).

Claim 4 (Previously Presented)
The combination of GUERINIK and SCHWARTZ discloses the method as set forth in claim 1.
GUERINIK does not specifically disclose, but KISHIMOTO discloses, wherein updating the surge rule comprises updating the surge rule to be less likely to predict a surge when a negative confirmation is received (see ¶[0016] and [0078]; Scores of rules may be adjusted.  The score of each rule indicates and/or measures the probability that the rule will be included.  Rules are ranked and scored based on positive and negative example rules).
GUERINIK discloses a modeling gap between workload and number of employees to be scheduled that includes iteratively determining an optimal schedule using an algorithm (see ¶[0004]-[0007]).  KISHIMOTO discloses training a model with machine learning components that include algorithms (see ¶[00067]) from feedback using positive or negative examples to explain policies in a business environment (see abstract and ¶[0001]-[0003] .  It would have been obvious to include the model training as taught by KISHIMOTO in the system executing the method of GEURINIK with the motivation to model a gap between workload and number of employees to be scheduled.  

Claim 5 (Previously Presented)
The combination of GUERINIK and SCHWARTZ discloses the method as set forth in claim 1.
updating the surge rule comprises updating the surge rule to be more likely to predict a surge when a confirmation is received (see ¶[0016] and [0078]; Scores of rules may be adjusted.  The score of each rule indicates and/or measures the probability that the rule will be included.  Rules are ranked and scored based on positive and negative example rules).
GUERINIK discloses a modeling gap between workload and number of employees to be scheduled that includes iteratively determining an optimal schedule using an algorithm (see ¶[0004]-[0007]).  KISHIMOTO discloses training a model with machine learning components that include algorithms (see ¶[00067]) from feedback using positive or negative examples to explain policies in a business environment (see abstract and ¶[0001]-[0003] .  It would have been obvious to include the model training as taught by KISHIMOTO in the system executing the method of GEURINIK with the motivation to model a gap between workload and number of employees to be scheduled.  

Claim 11 (Previously Presented)
The combination of GUERINIK and SCHWARTZ discloses the computer-readable medium as set forth in claim 8.
GUERINIK does not specifically disclose, but KISHIMOTO discloses, wherein update the surge rule comprises updating the surge rule to be less likely to predict a surge when a negative confirmation is received (see ¶[0016] and [0078]; Scores of rules may be adjusted.  The score of each rule indicates and/or measures the probability that the rule will be included.  Rules are ranked and scored based on positive and negative example rules).
GUERINIK discloses a modeling gap between workload and number of employees to be scheduled that includes iteratively determining an optimal schedule using an algorithm (see ¶[0004]-[0007]).  KISHIMOTO discloses training a model with machine learning components 

Claim 12 (Currently Amended)
The combination of GUERINIK and SCHWARTZ discloses the computer-readable medium as set forth in claim 8.
The combination of GUERINIK and SCHWARTZ does not specifically disclose, but KISHIMOTO discloses, 
wherein the surge rule comprises updating the surge rule to be more likely to predict a surge when a confirmation is received (see ¶[0016] and [0078]; Scores of rules may be adjusted.  The score of each rule indicates and/or measures the probability that the rule will be included.  Rules are ranked and scored based on positive and negative example rules).
GUERINIK discloses a modeling gap between workload and number of employees to be scheduled that includes iteratively determining an optimal schedule using an algorithm (see ¶[0004]-[0007]).  KISHIMOTO discloses training a model with machine learning components that include algorithms (see ¶[00067]) from feedback using positive or negative examples to explain policies in a business environment (see abstract and ¶[0001]-[0003] .  It would have been obvious to include the model training as taught by KISHIMOTO in the system executing the method of GEURINIK with the motivation to model a gap between workload and number of employees to be scheduled.  

Claim 18 (Previously Presented)
the system as set forth in claim 15.
GUERINIK does not specifically disclose, but KISHIMOTO discloses, wherein update the surge rule comprises updating the surge rule to be less likely to predict a surge when a negative confirmation is received (see ¶[0016] and [0078]; Scores of rules may be adjusted.  The score of each rule indicates and/or measures the probability that the rule will be included.  Rules are ranked and scored based on positive and negative example rules).
GUERINIK discloses a modeling gap between workload and number of employees to be scheduled that includes iteratively determining an optimal schedule using an algorithm (see ¶[0004]-[0007]).  KISHIMOTO discloses training a model with machine learning components that include algorithms (see ¶[00067]) from feedback using positive or negative examples to explain policies in a business environment (see abstract and ¶[0001]-[0003] .  It would have been obvious to include the model training as taught by KISHIMOTO in the system executing the method of GEURINIK with the motivation to model a gap between workload and number of employees to be scheduled.  

Claim 19 (Previously Presented)
The combination of GUERINIK and SCHWARTZ discloses the system as set forth in claim 15.
The combination of GUERINIK and SCHWARTZ does not specifically disclose, but KISHIMOTO discloses, wherein update the surge rule comprises updating the surge rule to be more likely to predict a surge when confirmation is received (see ¶[0016] and [0078]; Scores of rules may be adjusted.  The score of each rule indicates and/or measures the probability that the rule will be included.  Rules are ranked and scored based on positive and negative example rules).
.  

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0278649 A1 to GUERINIK et al. in view of US 9,679,265 B1 to SCHWARTZ et al.as applied to claim 1 above, and further in view of US 2016/0335576 A1 to Peng (hereinafter ‘PENG’).

Claim 21 (Previously Presented)
The combination of GUERINIK and SCHWARTZ discloses the method as set forth in claim 1.
The combination of GUERINIK and SCHWARTZ does not specifically disclose, but PENG discloses, wherein applying the surge rule results in determining a confidence level in the surge prediction is greater than a threshold confidence level specified by the rule and wherein updating the rule comprises updating the threshold confidence level specified by the rule (see ¶[0015]-[0016] and [0062]; determine whether a pick-up request spike has a confidence level above a certain threshold.  Examiner Note: setting the ‘certain threshold’ confidence level taught by PENG is equivalent to updating the rule as claimed).
GUERINIK discloses a modeling gap between workload and number of employees to be scheduled by using new workload levels.  PENG discloses predicting pick-up request spikes in 

Claim 22 (Previously Presented)
The combination of GUERINIK and SCHWARTZ discloses the computer readable medium as set forth in claim 8.
The combination of GUERINIK and SCHWARTZ does not specifically disclose, but PENG discloses, wherein applying the surge rule results in determining a confidence level in the surge prediction is greater than a threshold confidence level specified by the rule and wherein updating the rule comprises updating the threshold confidence level specified by the rule (see ¶[0015]-[0016] and [0062]; determine whether a pick-up request spike has a confidence level above a certain threshold.  Examiner Note: setting the ‘certain threshold’ confidence level taught by PENG is equivalent to updating the rule as claimed).
GUERINIK discloses a modeling gap between workload and number of employees to be scheduled by using new workload levels.  PENG discloses predicting pick-up request spikes in a rideshare system and transmitting demand notifications in response to the anticipated spike.  It would have been obvious to submit a notification based on a confidence threshold as taught by PENG in the system executing the method of GUERNIK with the motivation to meets business’ needs.

Claim 23 (Previously Presented)
The combination of GUERINIK and SCHWARTZ discloses the system as set forth in claim 15.
wherein applying the surge rule results in determining a confidence level in the surge prediction is greater than a threshold confidence level specified by the rule and wherein updating the rule comprises updating the threshold confidence level specified by the rule (see ¶[0015]-[0016] and [0062]; determine whether a pick-up request spike has a confidence level above a certain threshold.  Examiner Note: setting the ‘certain threshold’ confidence level taught by PENG is equivalent to updating the rule as claimed).
GUERINIK discloses a modeling gap between workload and number of employees to be scheduled by using new workload levels.  PENG discloses predicting pick-up request spikes in a rideshare system and transmitting demand notifications in response to the anticipated spike.  It would have been obvious to submit a notification based on a confidence threshold as taught by PENG in the system executing the method of GUERNIK with the motivation to meets business’ needs.

Claims 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0278649 A1 to GUERINIK et al. in view of US 9,679,265 B1 to SCHWARTZ et al.as applied to claim 1 above, and further in view of US 2015/0339620 A1 to Esposito et al. (hereinafter ‘ESPOSITO’).

Claim 30 (Previously Presented)
The combination of GUERINIK and SCHWARTZ discloses the method as set forth in claim 1.
The combination of GUERINIK and SCHWARTZ does not specifically disclose, but ESPOSITO discloses, wherein points to be added to the surge score are determined based on determining that the at least one agent rescheduled a meeting or a break to work during the at least one period (see ¶[0042]-[0043]; when a schedule worker calls in sick, the next most Examiner Note: the next most qualified worker is implicitly on break from work before agreeing to schedule the shift).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ESPOSITO discloses a scheduling method and system that includes providing incentives to available workers who agree to schedule shifts when another worker cancels.  It would have been obvious to include the incentive as taught by ESPOSITO in the system executing the method of GUERNIK with the motivation to provide preferential treatments for shifts assignments when there is a gap between workload and employees caused by a canceled shift.

Claim 31 (Previously Presented)
The combination of GUERINIK and SCHWARTZ discloses the computer readable medium as set forth in claim 8.
The combination of GUERINIK and SCHWARTZ does not specifically disclose, but ESPOSITO discloses, wherein points to be added to the surge score are determined based on determining that the at least one agent rescheduled a meeting or a break to work during the at least one period (see ¶[0042]-[0043]; when a schedule worker calls in sick, the next most qualified worker may be offered an incentive for agreeing to schedule the canceled shift.  Examiner Note: the next most qualified worker is implicitly on break from work before agreeing to schedule the shift).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ESPOSITO discloses a scheduling method and system that includes providing incentives to available workers who agree to schedule shifts when another worker cancels.  It would have been obvious to include the incentive as taught by ESPOSITO in the system executing the method of GUERNIK with the motivation to provide preferential treatments for 

Claim 32 (Previously Presented)
The combination of GUERINIK and SCHWARTZ discloses the system as set forth in claim 15.
The combination of GUERINIK and SCHWARTZ does not specifically disclose, but ESPOSITO discloses, wherein points to be added to the surge score are determined based on determining that the at least one agent rescheduled a meeting or a break to work during the at least one period (see ¶[0042]-[0043]; when a schedule worker calls in sick, the next most qualified worker may be offered an incentive for agreeing to schedule the canceled shift.  Examiner Note: the next most qualified worker is implicitly on break from work before agreeing to schedule the shift).
GUERINIK discloses modeling a gap between workload and a number of employees to be scheduled.  ESPOSITO discloses a scheduling method and system that includes providing incentives to available workers who agree to schedule shifts when another worker cancels.  It would have been obvious to include the incentive as taught by ESPOSITO in the system executing the method of GUERNIK with the motivation to provide preferential treatments for shifts assignments when there is a gap between workload and employees caused by a canceled shift.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624